UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-21898 ARROWHEAD PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 46-0408024 (State of incorporation) (I.R.S. Employer Identification No.) 225 S. Lake Avenue, Suite 1050 Pasadena, California 91101 (626) 304-3400 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated ¨ Accelerated filer x Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s common stock outstanding as of August 8, 2016 was 60,750,327. Page(s) PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS (unaudited) 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM4. CONTROLS AND PROCEDURES 27 PART II — OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 29 ITEM1A. RISK FACTORS 29 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM3. DEFAULTS UPON SENIOR SECURITIES 29 ITEM4. MINE SAFETY DISCLOSURES 29 ITEM5. OTHER INFORMATION 29 ITEM6. EXHIBITS 30 SIGNATURE 31 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Arrowhead Pharmaceuticals, Inc.
